Citation Nr: 1700411	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-11 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to chemical and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to February 1964 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, he was granted a 45-day extension to submit additional evidence; however, no further evidence was received.

In an April 2015 rating decision, the RO granted service connection for bilateral hearing loss.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The Veteran contends that his COPD was caused by exposure to aircraft fuel fumes and/or asbestos during service.  

The Veteran also has a history of smoking, which is another risk factor for COPD.  In addition, during the December 2014 hearing before a Decision Review Officer, he reported that he worked as a machinist after military service; however, it is unclear what chemicals or other potential irritants he was exposed to.

In December 2014, the Veteran submitted a letter from his primary physician, Dr. J.S. (initials used to protect privacy).  The physician indicated that he had treated the Veteran for a number of years and that he reportedly was exposed to jet fuel fumes and asbestosis in the Navy.  The physician opined that "with a reasonable degree of medical probability that exposure to these pulmonary irritants, while working on the aircraft carrier, has been causative in developing [the Veteran's] COPD."  The Board notes, however, that the physician did not address the Veteran's history of smoking.  Therefore, the opinion has limited probative value.  

A VA examination was conducted in March 2015.  The examiner indicated that the Veteran had been diagnosed with COPD in 2010 and opined that the condition was less likely than not incurred in or caused by pulmonary irritants, including jet fuel fumes and possible asbestos exposure during military service.  The examiner based his opinion on the Veteran's self-reported history of having been exposed to jet fuel fumes for two-week periods twice a year and a three-day stint in the boiler room with possible exposure to asbestosis.  The examiner also based his opinion on the Veteran's reports that he smoked a half a pack of cigarettes per day from 1960 to 1970, and that he first began experiencing respiratory symptoms in 2010.

In August 2015, after issuance of a Supplemental Statement of the Case (SSOC), the Veteran indicated that he had more exposure to aircraft fuel fumes and that he smoked less than reported in the March 2015 VA examination.   He stated that he forgot to mention two Far East cruises that involved air operations every day.  He stated that he fueled some of the planes on the hanger deck to help the flight deck.  He also noted that the VA examiner forgot to mention that he had quit smoking 32 years ago, which would have been in 1983.  

Based on the new information provided in the Veteran's August 2015 statement, the AOJ requested an addendum opinion from the March 2015 VA examiner.  In October 2015, the examiner opined that the Veteran's COPD was less likely than not incurred in or caused by military service jet fuel exposure.  He noted that despite the Veteran's statements otherwise, his remote history of smoking half a pack of cigarettes a day from 1960 to 1970 was what he disclosed during the original evaluation.  Regardless, the examiner noted that the Veteran now reported greater military service jet fuel exposure and opined that there was "insufficient preponderant evidence conclusively demonstrating a causal or nexus relationship between such exposure and his mild COPD, thereby failing to substantiate his claim as contended."  The Board notes, however, that that the Veteran does not have to prove his claim by a preponderance of the evidence nor does he need to conclusively demonstrate causation.  For the grant of service connection, the evidence simply needs to be in equipoise - meaning that the evidence for and against the claim is equal.  Thus, it is unclear whether the examiner applied the correct legal standard in formulating his opinion.  Based on the foregoing, the Board finds that additional development is needed.  

First, the AOJ should ensure that an attempt is made to obtain private treatment records from Dr. J.S.  The physician indicated that he had treated the Veteran for a number of years as his primary care physician and the Veteran stated that he had two nodules on his lungs and has had CT scans twice a year for this condition.  See August 2015 statement.  Currently, the only records from Dr. J.S. associated with the claims file are his December 2014 letter and an April 2011 CT scan.  Thus, pursuant to VA's duty to assist, a remand is necessary so that an attempt can be made to obtain the Veteran's full records from Dr. J.S.

Second, the Board finds that another VA examination and medical opinion are needed to make a determination in this case.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his respiratory condition, to include Dr. J.S. (see, December 2014 letter for full name and address).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that his COPD is caused by exposure to aircraft fuel fumes and/or asbestos during service.  During the Board hearing, he testified that he was exposed to aircraft fuel fumes every day while at sea during each cruise, which he estimated was 50 to 60 percent of the time.  See Bd. Hrg. Tr. at 8.  His DD Form 214 indicates that he had approximately 2 years and 10 months of sea service.  The Veteran also stated that he began smoking when he entered service and quit shortly after he separated from service, approximately four to five years.  Id. at 3, 9-10.  He stated that he only smoked about three cigarettes a day during that time period.  Id. at 11.  He also stated that he began experiencing respiratory problems approximately one or two years after service.  Id. at 11.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should obtain a full history from the Veteran of his potential risk factors for COPD, including his exposure to aircraft fuel fumes and asbestosis during service, his smoking history, and any exposure to chemicals or other irritants during his civilian career as a machinist.  

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should provide an opinion as to whether it is at least as likely as not that COPD is causally or etiologically related to his military service, to include aircraft fuel and/or asbestos exposure.  In rendering this opinion, the examiner should address the December 2014 letter from Dr. J.S.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

